     Case 2:19-cv-07376-DDP-GJS Document 91 Filed 04/24/20 Page 1 of 2 Page ID #:617




 1 Boris Treyzon, Bar #188893
 2 btreyzon@actslaw.com
   Douglas Rochen, Bar # 217231
 3 drochen@actslaw.com
 4 Aaron Lavine, Bar #260277
   alavine@actslaw.com
 5 ABIR COHEN TREYZON SALO, LLP
 6 16001 Ventura Boulevard, Suite 200
   Encino, California 91436
 7 Phone: (310) 407-7888
 8 Fax: (424) 288-4368
 9
      Attorneys for Plaintiff ANDREW LEAHY
10
                          UNITED STATES DISTRICT COURT
11
           CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
12
13
      ANDREW LEAHY, an individual;              Case No.: 2:19-cv-07376-DDP
14                                              (GJSx)
15                Plaintiffs,
16          vs.                                 District Judge: Hon. Dean D.
17                                              Pregerson
      NUTRIBULLET, L.L.C., a California
18
      Limited Liability Company, CAPITAL NOTICE OF PARTIAL
19    BRANDS, L.L.C., a California           SETTLEMENT OF CASE
      Limited Liability Company,
20
      HOMELAND HOUSEWARES,
21    L.L.C., a California Limited Liability
22    Company, CALL TO ACTION,
      L.L.C., a California Limited Liability
23    Company, NUTRILIVING, L.L.C., a
24    California Limited Liability Company,
      AMAZON.COM SERVICES, INC., a
25    Delaware Corporation, JAZZER
26    SHACK, L.L.C, a New Jersey Limited
      Liability Company, and DOES 1
27
      through 10, inclusive,
28

                                                -1-
                                NOTICE OF PARTIAL SETTLEMENT OF CASE
     Case 2:19-cv-07376-DDP-GJS Document 91 Filed 04/24/20 Page 2 of 2 Page ID #:618




 1                 Defendants

 2
 3
            TO THE COURT AND TO ALL PARTIES HEREIN AND THEIR
 4
      RESPECTIVE ATTORNEYS OF RECORD:
 5
            PLEASE TAKE NOTICE that Plaintiff ANDREW LEAHY has entered into
 6
      a settlement with Defendants NUTRIBULLET, L.L.C., CAPITAL BRANDS,
 7
      L.L.C, HOMELAND HOUSEWARES, L.L.C, CALL TO ACTION, L.L.C., and
 8
      NUTRILIVING, L.L.C only. The case remains in litigation with the other non-
 9
      settling Defendants. The settling parties are in the process of finalizing and executing
10
      a settlement agreement.
11
            Plaintiff requests that the Court vacate all pending dates and set an Order to
12
       Show Cause re: Dismissal for 75 days from the date of this notice.
13
14
15
       DATED: April 24, 2020                  ABIR COHEN TREYZON SALO, LLP
16
17
                                               /s/ Aaron Lavine
                                              __________________________________
18                                            Boris Treyzon, Esq.
19                                            Douglas Rochen, Esq.
                                              Aaron Lavine, Esq.
20                                            Attorneys for Plaintiff
21
22
23
24
25
26
27
28

                                                -2-
                              NOTICE OF PARTIAL SETTLEMENT OF CASE
